DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 23, 2022:
Claim 9 has been added as per Applicant’s request.  Claims 1-9 are pending with claim 8 withdrawn as being drawn to an unelected invention.
The previous prior art rejection is maintained.  Thus the action is final.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 22, 2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-054767 application as required by 37 CFR 1.55.
Note: In Applicant’s remarks (p 4), Applicant states that a request to retrieve the priority document has been made, which has not been done.  Examiner submits that it is ultimately Applicant’s responsibility to make sure the document is within the file.  Examiner has placed an internal inquiry as to why the foreign priority document has not been retrieved but has not received an answer to date.  Applicant may try to file another request.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fluorine-Doped Antiperovskite Electrolyte for All-Solid-State Lithium-Ion Batteries” (Li et al.) in view of US 2013/0202971 (Zhao et al.). 
	As to claim 1, Li et al. teach a lithium ion conductive material, having a composition formula of Li2(OH)0.9-F0.1Cl (p 9965, right column, ll 16-20) ((Lia(OH)bFcCld where a=1, 
b=0.9 (b=a-c-1=2-0.1-1), c=0.1, d=1; all lying within the claimed ranges with the expectation of d, which is addressed below) 5including an antiperovskite-type crystal phase (title - antiperovskite).
	Li et al. does not teach an extra component Br1-d within the compound (yielding a formula of Lia(OH)bFcCldBr1-d) where 0<d<1 (i.e. a molar balance of 1 between the inclusion of Cl and Br).
  	However, Zhao et al. teach of an antiperovskite material (abs), where a mixture of chloride and bromide is present (para 0047).  Specifically a mixture of having Cl0.5 and Br0.5 (thus d=0.5) reaches super-ionic conduction by introducing large anions and small anions to create a interstitial ionic pathway for super ionic conduction (para 0047).  The motivation for having a mixture of Cl0.5 and Br0.5 (thus d=0.5, as applied to the claim) within an antiperovskite compound is to provide a super-ion conductor (as opposed to having anon-mixed halogen, since the mixed halogen provides large and small anions for creating interstitial ionic pathways for super ionic conductors) (para 0047).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) have a mixture of Cl0.5 and Br0.5 (d=0.5, as applied to the claim) within an antiperovskite powder (as taught by Zhao et al. and as applied to Li et al.) in order to provide a super-ion conductor by providing large and small anions for creating interstitial ionic pathways for super ionic conductors.
Note: The combination renders obvious the following compound Li2(OH)0.9-F0.1Cl0.5Br0.5 ((Lia(OH)bFcCldBr1-d where a=1 , b=0.9 (b=a-c-1=2-0.1-1), c=0.1, d=0.5, thus rendering obvious the claimed invention, as the subscripts rendered obvious fall within the claimed formula with the respectively claimed subscripts).
	As to claim 2, the combination renders obvious Li2(OH)0.9-F0.1Cl0.5Br0.5 ((Lia(OH)bFcCldBr1-d where a=1, b=0.9 (b=a-c-1=2-0.1-1), c=0.1, d=0.5 (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Accordingly, it renders obvious 0.02<c< 0.20 and 0.25≤d≤ 0.95.  
	As to claim 3, the combination would be expected to include a crystal phase of LiF.  The expectation for having the LiF crystal phase exists, a similar method of making (regarding introducing F and heating) exists, and that the lattice is affected by the fluorine amount (fig. 1c; p 9966, ll 34-42; as compared to withdrawn claim 8 of the instant application).
	As to claim 4, the combination would be expected to be a 15melt-solidified solid.  The expectation for being a melt-solidified solid lies in a similar method of making regarding the heat treatment) (p 9966, ll 34-42; as compared to withdrawn claim 8 of the instant application).
	As to claim 9, although Zhao et al. has been relied upon to render obvious the claimed formula wherein Cl0.5 and Br0.5 (thus d=0.5) (see the rejection to claim 1 for full details of the rejection, incorporated herein for brevity’s sake), Zhao et al.’s teaching is to a broader mixture of Cl and Br (rendering obvious the claimed invention) – specifically that any mixture of halides (including two or three of chloride, fluoride, and bromide) (para 0025).  Accordingly Zhao et al.’s teaching would overlap the claimed invention, as it encompasses 0<d<1, thus rendering the claimed invention obvious.  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I). Reasons for obviousness are reiterated below for the specific range: The motivation for having a mixture of Cl and B (0≤d≤1, thus encompassing the claimed 0.75≤d≤0.95) within an antiperovskite compound is to provide a super-ion conductor (as opposed to having anon-mixed halogen, since the mixed halogen provides large and small anions for creating interstitial ionic pathways for super ionic conductors) (para 0025, 0047).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) have a mixture Cl and B (0<d<1, thus encompassing the claimed 0.75≤d≤0.95) within an antiperovskite powder (as taught by Zhao et al. and as applied to Li et al.) in order to provide a super-ion conductor by providing large and small anions for creating interstitial ionic pathways for super ionic conductors.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Zhao et al. as applied to claim 1 above, and further in view of US 2019/0245240/WO 2018/062770 (Park et al.) (note: both documents are applicable as prior art under different days; both documents are based on the to the same PCT application; the US version is relied upon as an English translation for the WO document). 
	As to claim 5, Li et al. although teaching that the antiperovskite is for an electrolyte lithium ion conductive material) within an all-solid-state lithium-ion battery (secondary battery), does not teach the specific of the lithium ion battery.  (Note: The specific material of claim 1 has been rendered obvious by the combination of Li et al. and Park et al., see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.)
	However, Park et al. teach an antiperovskite electrolytic material within a battery (abs; title) (note: all solid batteries recognized – para 0026).  Specifically Park teaches the presence of a positive electrode; a negative electrode; and 20a lithium ion conductive material layer which is positioned between said positive electrode and said negative electrode (para 0095, 0100).   The combination of the electrolyte (rendered obvious in claim 1) within the construct of an all-solid-state secondary battery with a positive electrode and negative electrode sandwiching the electrolyte (lithium ion conductive material there between) would yield the predictable result of providing an operable all-solid-state secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the electrolyte (rendered obvious in claim 1) within the construct of an all-solid-state secondary battery with a positive electrode and negative electrode sandwiching the electrolyte (lithium ion conductive material there between), as the combiantion would yield the predictable result of providing an operable all-solid-state secondary battery. “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).
	As to claim 6, the combination renders the limitation obvious, as Park et al., relied upon to teach the specifics of the battery teaches said positive electrode includes a lithium composite oxide (para 0095), and19 said negative electrode includes Ti, and includes a material in which a lithium ion is insertable and removable at 0.4 V or more with the Li/Li+ equilibrium potential as the reference (titanium oxides and lithium titanium oxide; para 0100; note: regarding the material embodied by Park et al. overlaps with the claimed material providing the claimed characteristic, as lithium titanium oxide overlaps the lithium titanates of the disclosure having such insertion characteristics – see para 0019 of the disclosure which names titanium oxide and lithium titanium oxides (Li4Ti5O12, Li7Ti5,O12)).  The combination regarding the teaching of Park et al. have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	Asa to claim 7, the combination renders the limitation obvious, as Park et al., relied upon to teach the specifics of the battery teaches said positive electrode includes a lithium composite oxide including one with a spinel structure (para 0095). The combination regarding the teaching of Park et al. have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
	Applicant argues Li et al. is directed towards an ion conductive material of Li2(OH)X (X=Cl,Br), while Zhao, is directed towards a different ion conductive material, and thus there is no reason to consider modifying Li on Zhao due to nothing in the record it teach/suggest the advantages associated with including Cl and Br in Zhao would have the same effect in the material of Li et al.
	Examiner respectfully disagrees.  Both Li et al. and Zhao et al. are drawn towards antiperovskite (crystal structure) ion conductive materials (see titles of Li et al. and Zhao et al.).  Accordingly, as the crystal structures of the ion conductors are the same, the mixing of large and small anions (Cl, Br) (as taught by Zhao et al. and applied to Li et al.) would still be expected to have the same advantages (of providing an interstitial ionic pathway for super ionic conduction) (para 00476 of Zhao et al.).  Applicant has not provided proof or reasoning as to why the teaching (of a mixture of halides rather than a singular halide) as applied to the same crystal structure would not be expected to yield the same benefit.  Thus, the argument is not persuasive, and the rejection of record is maintained. 
	Applicant argues that (a) the claimed materials have unexpected results over the prior art citing tables 1-2 of the specification (examples 3-7, and 9, which meet the claimed invention) as opposed to examples 1 and 2 (does not include Cl and does not include Br, respectively), unexpected results regarding improvement in lithium ion conductivity at 0 degrees C or less by maintaining a cubic crystal phase (note example 2 does not have a cubit phase), (b) whereas Zhao et a.’s ion conduction results from having large and small ions for ion pathways and thus does not recognize the advantages of the claimed material.
	Examiner respectfully disagrees.
With respect to (a): Examiner submits that the burden to show unexpected results has not been met.  MPEP 716.02(b) requires applicant explain offered data.  No specific data on the results have been presented and explained, as required – only “low” and “high” conductivity at different temperatures has been stated.  What is being used to judge “low” and “high” (what are the differences in amounts?).  Additionally, para 0052-0052 appear to the be core of the explanation of unexpected results, which does not present much concrete numerical data and analysis.  MPEP 716.02(c)(II) states that beneficial results are evidence of obviousness, thus Zhao’s teaching that a mixture of large and small anions to improve ionic conductivity is expected (para 0047).  MPEP 716.02(d) requires that the results are commensurate in scope with the claimed invention, while MPEP 716.02(d)(II) requires sufficient number of tests inside and outside of the claimed range – not enough data exists across the range of d for claim 1.  Additionally, nothing regarding comparative example 8 is explained (c value).  MPEP 716.02(e) requires comparison with the closest prior art.  While applicant argues the non-cubic crystal form example 2, cubic crystal form is maintained in example 1 (wherein Li et al. recognizes the use of Br as well with sufficient specificity – one of two compounds).  Accordingly, unexpected results has not been met.  Examiner suggests Applicant review MPEP 716.02 in full for the burden required to show unexpected results.  
With respect to (b): Although Applicant cites that Zhao et al.’s manner of creating superior ionic behavior is due to interstitial ionic pathways (different than the claimed invention), Examiner would like to note that Zhao et al.’s presents this merely as a theory.  It is unsure why the base recognition that a mixture of Br and Cl improves ion conductivity (in Zhao et al., also the same result of the instant application) does not recognize the same advantage (of improved ion conductivity).  The recognition of the specific mechanism behind how ion conductivity is improved is not the result itself (the result being recognized by Zhao et al.).  
Thus, the argument is not persuasive, and the rejection of record is maintained. 
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Zhao et al. and Park et al.) do not cure the deficiencies of Li et al in view of Zhao et al..  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759